Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on November 12, 2021. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Hiestermann et al., U.S. Patent Application Publication No. US 2011/0307165, in view of Vorona et al., U.S. Patent Application Publication No 2012/0083995, hereinafter referred to as Hiestermann and Vorona, respectively.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the total distance or the total time is calculated using a factor that accounts for slow moving navigation devices on the path segment for less than a full extent of the time interval or fast moving navigation devices on the path segment for less than a full extent of the path segment, determining, by the processor, the average traffic speed for the path segment and time interval based on the calculated total distance traveled and the total time traveled; and outputting the average traffic speed for the path segment and time to a device other than the plurality of navigation devices.

7.	Claims 2-9 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the total distance or the total time is calculated using a factor that accounts for slow moving navigation devices on the path segment for less than a full extent of the time interval or fast moving navigation devices on the path segment for less than a full extent of the path segment, determining, by the processor, the average traffic speed for the path segment and time interval based on the calculated total distance traveled and the total time traveled; and transmitting, over a connected network, the determined average traffic speed to the end-user computing device.

9.	Claims 11-12 depend from claim 10 and are therefore allowable.


10.	Regarding independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the total distance or the total time is calculated using a factor that accounts for slow moving navigation devices on the path segment for less than a full extent of the time interval or fast moving navigation devices on the path segment for less than a full extent of the path segment, wherein the controller is configured to determine the average traffic speed for the path segment and time interval based on the calculated total distance traveled and the total time traveled.

11.	Claims 14-20 depend from claim 13 and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665